Citation Nr: 9903181	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  93-08 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder 
characterized as an organic brain syndrome.  

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployablility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

Records associated with the veteran's claims file indicate 
that he served on active duty from July 1952 to February 
1953.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from decisions dated December 1991 
and August 1992 from the Montgomery, Alabama, Regional Office 
(RO), in which the veteran's claims for a total disability 
evaluation for compensation purposes based on individual 
unemployablility, and for a disorder characterized as an 
organic brain syndrome, were denied.  By means of a decision 
dated in December 1994, the Board remanded this case in order 
to accomplish additional development of the evidence. 

The Board notes that it has been argued on the veteran's 
behalf that his service-connected seizure disorder 
contributed to a CVA, which in turn resulted in an organic 
brain disorder.  After the receipt of what is, in essence, 
record reviews, and VA examinations reports, the RO 
promulgated supplemental statements of the case concerning a 
CVA disorder.  As it is not clear from the record that the 
veteran perfected a claim for residuals of a CVA separate 
from a disorder characterized as an organic brain disorder, 
this issue is referred to the RO for any appropriate action.  

The Board would like to note the persistence with which the 
RO requested both the veteran's medical records and 
compliance with the remand orders by the medical examiners.  

The issue of entitlement to a total disability evaluation for 
compensation purposes based on individual unemployablility is 
addressed in the remand portion of the opinion.

FINDINGS OF FACT

1.  An organic brain disorder related to the veteran's 
seizure disorder, or to his active service is not shown.

2.  The veteran's appeal regarding the issue of service 
connection for an "organic brain syndrome" disorder does 
not involve a question of medical complexity or controversy.  


CONCLUSIONS OF LAW

1.  A claim for service connection for an organic brain 
disorder is not well grounded.  38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998).

2.  An independent medical expert's opinion is not warranted.  
38 U.S.C. § 7109 (West 1991 & Supp. 1998); 38 C.F.R. § 20.901 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C. § 1110 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992).  

The veteran's service medical records (SMRs) show that he was 
diagnosed with "Epilepsy, Grand Mal", after he was admitted 
to the sick list during service because of a "generalized 
convulsion", and was discharged subsequent to a medical 
board proceeding outlining the above findings.  A record 
dated January 1953 reveals that the veteran's "neurological 
and pertinent laboratory examinations were negative, with the 
exception of an electroencephalogram" which evidenced 
"inherent cerebral dysrhythmia" that was attributed to his 
seizure disorder.  However, the SMRs are devoid of any 
complaints, findings, or diagnoses of an additional disorder.    

The medical evidence subsequent to service consists of:  (1) 
VA outpatient treatment records, including vocational 
counseling follow-up notes, (2) reports of VA 
hospitalizations, and (3) VA rating examination reports.  

A VA hospitalization report dated June 1979 shows that the 
"[c]lincal and psychological examination shows a mild 
organic brain syndrome... .  [The veteran] was relieved to know 
about this[,] as he finds [that] he has some difficulty with 
memory... ."  A psychology note dated March 1985 states that 
the veteran complained of, in pertinent part, a poor memory 
for recent events, and "asks what these complaints could 
point to.  When told that alcohol is a possibility, he says 
he has been told that."  The report of a VA rating 
examination dated July 1992 notes that the veteran complains 
of memory problems, and suggests that dementia should be 
ruled out.  

The report from the veteran's VA rating examination dated 
June 1995 shows that the veteran had a history of CVA, a 
seizure disorder, mild dementia, and ulnar neuropathy.  On 
physical examination the veteran was described as 
neurologically awake, alert, oriented times three.  His 
speech was described as fluent.  He could name, repeat and 
follow simple commands.  His short-term memory was described 
as "3/5", his visual field was full, pupils were equal and 
reactive to light.  The fundus examination showed sharp disk 
margins, extraocular movements were full.  There was no 
nystagmus, the fifth nerve was normal, and the ninth through 
the twelfth nerves were within normal limits.  The motor 
examination showed no drift, and he was described as having 
"5/5" strength except for mild intrinsic camera weakness in 
the right hand.  Deep tendon reflexes were "2- on the left, 
2+ on the right", toes were "downgoing".  The sensory 
examination showed decreased vibration of the right lower 
extremity, and no finger to nose ataxia, with an unremarkable 
gait.  

However, noting that the requisite opinion requested on 
remand had not been addressed, the RO again requested an 
opinion as to whether the veteran suffered from an organic 
brain disorder, and if so, its relation to his seizure 
disorder.  In an addendum dated July 1996, the examiner 
stated:  "[i]n my conclusion, I mention that he has a 
history of CVA, seizure disorder, ... mild dementia, [and] a 
history of ulnar neuropathy... ."  "It is not clear to me 
[from] the request what is meant [by] a brain disorder [, 
since his] seizure disorder has already been service 
connected according to the previous charts[,] and [he] has 
been rated 60 percent in the past."  

Desiring full compliance with the remand orders, as mandated 
by The Court of Veteran's Appeals in Stegall v. West, 11 Vet. 
App. 268 (1998), and in light of the examiner's comments, the 
RO again requested verification that the veteran did not have 
an organic brain disorder separate from his seizure disorder, 
that is, the RO requested a finding as to whether any 
dementia, memory loss, or "organic brain disorder" that was 
referenced in his 1979 hospital summary report was related to 
his seizure disorder.  

The Chief of Environmental Medicine, after a review of the 
veteran's claims file and examination reports, responded 
that:

The veteran's seizure disorder is 
documented as having begun while in the 
military.  [The examiner], on 
neurological examination, documents a CVA 
(cerebrovascular accident known as [a] 
"stroke") in 1982 and dementia 
afterward.  The logical conclusion is 
that the seizure disorder did not 
contribute to either the CVA or the 
dementia chronologically.  The seizure 
disorder has been adjudicated as a brain 
disorder.  The CVA and dementia are post 
military developments not related to 
seizures.  

It has been argued, on behalf of the veteran, that his 
examination was inadequate.  While the overall tone of the 
letter from the Chief of Environmental Medicine was rather 
curt, the medical opinion that was requested by the Board, 
and alluded to in the July 1996 addendum to the June 1996 
examination report, was finally clarified as to the 
relationship between the veteran's seizure disorder and any 
other disorder.  In that letter, the Chief of Environmental 
Medicine made clear that the veteran's CVA and dementia 
disorders manifested subsequent to service, and that they 
were not related to his seizure disorder.  Additionally, 
there is no evidence to show that these disorders were in any 
way related to the veteran's active service.  

As indicated above, in order for a claim to be well grounded, 
evidence of a nexus between a current disorder and service 
must be presented.  There is no evidence that the veteran 
suffers from an "organic brain syndrome" or disorder other 
than those identified on his June 1996 examination report.  
Further, there is also no evidence that he suffers from 
clinically ascertainable residuals of his CVA that are 
related to his seizure disorder, or that his dementia is in 
any way related to his seizure disorder.  In fact, the 
medical evidence specifically shows no such relationship.  

Thus, as there is no evidence showing the presence of an 
organic brain disorder that is related to his service or 
seizures, his claim is not well grounded, and must be denied.  

The Board notes that the Court has held that when a claimant 
fails to submit a well-grounded claim under 38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1998), VA has a duty under 
38 U.S.C. § 5103(a) (West 1991 & Supp. 1998) to advise the 
claimant of the evidence required to complete his 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the case at hand, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the rating actions, together 
with the Decision of the Board issued in conjunction with 
this appeal, advises the veteran of the evidence required to 
well-ground his claim.  


ORDER

Entitlement to service connection for an organic brain 
disorder is denied. 


REMAND

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision dated December 1991 
from the Montgomery, Alabama, Regional Office (RO), in which 
the veteran's claim for a total disability evaluation for 
compensation purposes based on individual unemployablility 
was denied.  By means of a decision dated in December 1994, 
the Board remanded this case in order to accomplish 
additional development of the evidence.  

As a preliminary matter, the Board would like to note the 
persistence with which the RO requested both the veteran's 
medical records and compliance with the remand orders by the 
medical examiners.

The veteran contends, in essence, that his service-connected 
grand mal epilepsy disability is of such severity as to 
preclude him from securing or following a substantially 
gainful occupation, warranting a total rating for 
compensation purposes based on individual unemployablility 
due to service-connected disabilities.  

Because the veteran alleged that medical records relating to 
his TDIU claim were located at the Gulfport, Mississippi, 
VAMC only after the RO had already made numerous search 
attempts at the Biloxi and Mobile VAMCs, the Board determines 
that further development of the evidence is required before 
appellate consideration.  

In addition, although a Vocational Counseling follow-up note 
is included with the veteran's medical records, and although 
the RO requested such a file, there does not appear to be a 
distinct Vocational Counseling File as requested in the prior 
remand.  Thus, it would be helpful if the RO would either:  
point out the file in the veteran's claims folder, or again 
attempt to obtain the file, and note any unsuccessful efforts 
in the veteran's claims folder for the record.  

Accordingly, this claim is remanded for the following:

1.  The RO should request that the 
veteran furnish, within a reasonable 
period of time, a listing of all VAMCs 
where he may have been treated, and any 
additional evidence in support of his 
claim, including where and when he 
received any VA vocational counseling, 
and any records of private medical 
treatment.  

2.  The RO should then attempt to obtain 
such records, noting any unsuccessful 
attempts in the veteran's claims folder.  
The RO should also specifically request 
the veteran's entire Vocational 
Counseling File, and associate it or any 
unsuccessful attempts with the veteran's 
claims folder.  

3.  The veteran should then be accorded a 
special VA examination in order to 
ascertain the severity of his service-
connected grand mal epilepsy disorder.  
The claims folder must be reviewed in 
conjunction with the examination, and the 
examiner should so note the review on the 
examination report.

4.  The examiner shall also render an 
opinion as to whether or not the 
veteran's service-connected grand mal 
epilepsy disorder precludes him from 
obtaining or retaining employment.  If 
the examiner is unable to make such a 
determination, the examination report 
shall so note.

5.  As the U.S. Court of Veteran's 
Appeals recently made clear in Stegall v. 
West, 11 Vet.App. 268 (1998), the Board 
is not to evaluate a claim when the 
medical examination on Remand was 
inadequate, and the directives in the 
Remand were not followed.  The Court held 
that the veteran has a right to 
compliance with the Remand orders as a 
matter of law, and that when the remand 
orders are not complied with, the Board 
errs when it fails to insure that 
compliance.  Therefore, the RO should 
review the report(s) of the examiner(s) 
to determine that the requirements of 
Stegall are satisfied.

6.  After the RO is satisfied the 
examiner complied with the Stegall 
requirements, the RO should review the 
veteran's claim and determine whether it 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond thereto.  
The case should thereafter be returned to 
the Board for further review, as 
appropriate.  

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  No inference, either as to the RO's 
actions to date, or the ultimate outcome warranted, should be 
drawn.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the 	
complete benefit, or benefits, sought on appeal is appealable 
to the United States Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1997).
--



- 10 -


